Citation Nr: 0409919	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to June 1983. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran presented testimony at a travel board hearing held in 
August 2003 before the undersigned Veterans Law Judge.  The 
veteran testified that he sought treatment for left leg problems 
from several medical facilities upon his discharge from the 
military.  A review of the claims file shows that treatment 
records from the identified medical facilities are not associated 
with the claims file.  


Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to identify the names, 
addresses, and approximates dates of treatment for all health care 
providers who may possess
additional records pertinent to treatment he received for his left 
hip disorder from 1983 to date.  In particular, he should provide 
contact information and complete the necessary authorization forms 
to permit VA to obtain treatment records from "UCLA" and "Kaiser 
Permanente," the two private facilities he identified at his 
travel board hearing.   All not yet obtained treatment records 
from 1983 to present pertaining to treatment for a left hip 
disorder from Menlo Park, Palo Alto, and Los Angeles VAMCs, must 
also be obtained for inclusion in the claims file.

2.  The RO should obtain records from the Social Security 
Administration pertaining to the veteran's award of disability 
benefits, to include the medical records relied upon concerning 
that claim. 

3.  The veteran should be afforded an appropriate medical 
examination to ascertain the identity and etiology of any left hip 
disorder that may be present.  All indicated evaluations, studies, 
and tests deemed necessary by the examiner should be accomplished.  
The examiner is requested to review all pertinent records 
associated with the claims file and offer an opinion as to whether 
any left hip disorder is at least as likely as not causally or 
etiologically related to the veteran's military service.  Please 
send the claims folder to the examiner for review in conjunction 
with the examination.

4.  Thereafter, the veteran's claim should be readjudicated.  If 
any benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental statement of 
the case that contains notice of all relevant actions taken, 
including a summary of the evidence and applicable law and 
regulations considered pertinent to the issue.  An appropriate 
period of time should be allowed for response by the veteran and 
his representative.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if in order. 

The purpose of this REMAND is to obtain additional development.  
The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The veteran 
has the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





